DETAILED ACTION
Claims 1-20 and 22-31 are pending, and claims 14-20 and 22-28 are currently under review.
Claims 1-13 and 29-31 are withdrawn.
Claim 21 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/25/2021 has been entered.  Claims 1-20 and 22-31 remain(s) pending in the application.  Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 1/08/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 and 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-20, 22, 25-26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons (US 2012/0067501) in view of Russell et al. (US 6,375,874).
Regarding claim 14, Lyons discloses an additive manufacturing apparatus [abstract, 0002]; wherein said apparatus includes a build chamber area as depicted in [fig.4-5] of Lyons, a precursor deposition system (408), and a base structure (506) which supports a layer of precursor material, which the examiner reasonably considers to meet the limitations of a build region, dispensing unit, and supporting unit, respectively [0071, 0076, fig.4-5].  
The examiner notes that the recitations of “arranged to deposit layers…” and “arranged…to support a lower layer…” are instances of functional language which, upon further consideration, merely require a further structure that would be capable of performing the claimed functions of depositing layers of material 
The examiner notes that the recitations of “configured to selectively…” and “adapted to bind different portions…” are also instances of functional language which, upon further consideration, merely require a structure capable of performing the aforementioned functions.  Accordingly, Lyons further discloses that the additive manufacturing apparatus is designed to selectively bind portions of material layers to form a surrounding support structure (501, 514, 606, 608, 610) that surrounds and supports an object (500) [fig.6].
Lyons does not expressly teach that the apparatus is capable of binding said object and support structure with different binding strengths as claimed.  Russell et al. discloses an apparatus for additive manufacturing [abstract]; wherein it is known to apply different amounts of binder to selected positions such that the strength of the fabricated part can be controlled in creating a support structure [col.2 ln.10-19].  Therefore, it would have been obvious to one of ordinary skill to modify the apparatus of Lyons by enabling said apparatus of 
Regarding claim 15, Lyons and Russell et al. disclose the apparatus of claim 14 (see previous).  Lyons further teaches gears which engage the base structure (506) and cause downward movement of said base structure [0014, fig.4-5].  As shown in Fig. 4 and 5, these are in opposing positions, and as the teeth engage the base structure, the gears are considered to be grippers.
Regarding claim 16, Lyons and Russell et al. disclose the apparatus of claim 15 (see previous).  Lyons further teaches that the components of the movement system can include a gear track [fig.8].  As depicted by Lyons, each track of the multiple movement system components of Lyons has a gripping surface that is parallel to the surrounding wall and which engages a base structure (518).  The teeth (806) of said gear track are moveable away from the build chamber and serve to move the base structure downwards [fig.8]. 
Regarding claim 17, Lyons and Russell et al. disclose the apparatus of claim 15 (see previous).  Lyons further teaches that the movement system can include further pairs of mutually opposing gears/grippers [fig.4-5].  Said further pairs of gears as depicted to be aligned (ie. angle of zero degrees) with other pairs of gears/grippers, which reasonably meets the instant claim.  Furthermore, although Lyons does not explicitly teach a second set of gears at an angle to the first, inclusion of a further pair of opposing gears/grippers at an angle to the first would be a prima facie obvious duplication of parts, absent evidence of criticality.  See MPEP §2144.04.  
Regarding claim 18, Lyons and Russell et al. disclose the apparatus of claim 15 (see previous).  As stated previously, Lyons discloses a gear track, which reasonably meets the limitation of an “endless belt” having a gripping surface as claimed [fig.8].
Regarding claim 19, Lyons and Russell et al. disclose the apparatus of claim 14 (see previous).  Lyons further teaches a chamber (404) where the finished part is removed from [fig.5]. This chamber receives the finished part and it is removed from the chamber following completion [0035, 0072].
Regarding claim 20, Lyons and Russell et al. disclose the apparatus of claim 14 (see previous).  As stated previously, Russell et al. discloses that it is known to have a binder applier apply varied volumes of binder [col.2 ln.10-19].  The examiner reasonably considers the binder applicator of Lyons et al. modified to apply different volumes of binder as disclosed by Russell et al. as suggested by the aforementioned combination to be entirely capable of binding different portions as claimed.
Regarding claims 22 and 25, Lyons and Russell et al. disclose the apparatus of claim 14 (see previous).  The examiner notes that the recitation that “the bind of the surrounding structure is weaker…and…subsequently released…” is not considered to be patentably relevant because the inclusion of the material or article worked upon does not impart patentability to the claims.  See MPEP 2115.  In other words, the combination of Lyons and Russell et al. already suggests an additive manufacturing apparatus that is capable of applying different amounts of binder to achieve a component having different areas of 
Regarding claim 26, Lyons and Russell et al. disclose the apparatus of claim 22 (see previous).  The examiner notes that the recitation of “adapted to recycle…” is an instance of functional language of the claimed apparatus which, upon further consideration, merely requires an apparatus structure that would enable recycling of the powder/base material.  See MPEP 2114.  Lyons further teaches that the apparatus serves to recycle the powder and base structures [0065].  Thus, the examiner considers the apparatus of Lyons to be entirely capable of performing recycling as claimed.
Regarding claim 28, Lyons and Russell et al. disclose the apparatus of claim 14 (see previous).  Again, it is noted that the recitation the inclusion of the material or article worked upon does not impart patentability to the claims.  See MPEP 2115.  Nonetheless, Lyons further teaches that the layers of precursor material may be a metal powder [0012].
Claims 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons (US 2012/0067501) and Russell et al. (US 6,375,874) as applied to claim 14 above, and further in view of Tseng (US 6,113,696) and either one of Crump et al. (US 2010/0193998) or Kritchman et al. (US 2002/0171177).
Regarding claim 22, Lyons and Russell et al. disclose the apparatus of claim 14 (see previous).  As stated previously, Russell et al. teaches controlling the binder amount to control strength of the formed parts; however, Russell et al. 
Tseng discloses that it is known to provide support structures that are much weaker than the object in the case of using the same build material for the supports and object in order to facilitate easy removal of the support structures [col.4 ln.60-65].  Therefore, it would have been obvious to one of ordinary skill to modify the apparatus of Lyons and Russell et al. by specifically choosing the support material to be weaker such that easy removal of the supports can be facilitated.  
The aforementioned prior art does not expressly teach releasing the binding of the support material as claimed.  Crump et al. discloses an additive manufacturing apparatus utilizing built support structures [abstract]; wherein said apparatus further includes means to remove and dissolve the support structure such that the support material is dissociated into the dissolving liquid for further use [0048, 0070-0072].  Therefore, it would have been obvious to one of ordinary skill to modify the apparatus of the aforementioned prior art by enabling said apparatus to be able to dissolve the support structures for further use as disclosed by Crump et al.  Alternatively, Kritchman et al. discloses an additive manufacturing apparatus which builds support material [abstract]; wherein the support structure may be released by dissolving or otherwise processing the support into a gas, liquid, or powder [0064].  Therefore, it would have been 
Regarding claims 23-25, the aforementioned prior art discloses the apparatus of claim 22 (see previous).  Crump et al. further teaches that a soluble binder is utilized for binding, which is subsequently dissolved by immersing or spraying in a solvent such that the support structure is removed from the object and dissolved [0016, 0048].  Alternatively, Kritchman et al. discloses that the support can be released and dissolved in a solvent as stated previously, wherein dissolution would naturally have been expected to occur in contact with a solvent (ie. immersed or sprayed).  See MPEP 2145(II).  Thus, the examiner considers the suggested apparatus of the aforementioned prior art to be entirely capable of dissolving the support structure as claimed.
Regarding claim 26, the aforementioned prior art discloses the apparatus of claim 22 (see previous).  As stated previously, the examiner notes that the recitation of “adapted to recycle…” is an instance of functional language of the claimed apparatus which, upon further consideration, merely requires an apparatus structure that would enable recycling of the powder/base material.  
Regarding claim 27, the aforementioned prior art discloses the apparatus of claim 23 (see previous).  Again, it is noted that the recitation the inclusion of the material or article worked upon does not impart patentability to the claims.  See MPEP 2115.  Specifically, it is recognized that the recitation of a binder material merely further limits the material worked upon and does not further limit the actual structure of the claimed apparatus.  Thus, the apparatus of claim 27 does not distinguish over the aforementioned prior art.

Response to Arguments
The previous rejections over Lyons et al. alone have been withdrawn in view of applicants’ arguments and amendments.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734